Citation Nr: 1547357	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  11-29 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

 
THE ISSUE
 
Entitlement to a total disability rating due to individual unemployability based on service-connected disability.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel
 
INTRODUCTION
 
The Veteran had active military service from July 1981 to May 1999.
 
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  
 
A Travel Board hearing was held in October 2014, and the case was remanded in February 2015.  

In September 2015 the Veteran formally presented claims of entitlement to increased  ratings for residuals left knee, right ankle and left ankle injuries, and for a right knee patellofemoral syndrome.  These issues, however, are not currently developed or certified for appellate review.  Hence, they are referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
 
 
REMAND
 
The claim of entitlement to a total disability rating due to individual unemployability may be affected by outcome of the increased rating claims referred to the AOJ.  As such, a decision on the appellant's entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be deferred.  See Harris v. Derwinski,  1 Vet. App. 180, 183 (1991) (indicating when two issues are "inextricably intertwined").  In this regard, the provisions of 38 C.F.R. § 4.16(a) (2015) provide that a total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Given that the claims above could theoretically allow the minimum schedular ratings to be assigned, further development is in order.

Further, the Veteran at his October 2014 hearing said he filed for Social Security Administration disability benefits, however, no records from the Social Security Administration are currently of record.  

Accordingly, the case is REMANDED for the following action:
 
1.   Adjudicate the claims of entitlement to increased ratings for residuals of left knee, left ankle, and right ankle injuries, and for right knee patellofemoral syndrome.  Should the Veteran disagree with any decision reached he should understand that the Board cannot exercise jurisdiction without a timely notice of disagreement and substantive appeal.  

2.  Obtain from the Social Security Administration records pertaining to a claim for disability benefits the Veteran filed with that agency, including the decision and supporting medical records.  If the RO cannot locate all identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter schedule the Veteran for an appropriate VA examination of all service connected disorders. Provide the examiner access to the claims file and any Virtual VA and VBMS records as well as a copy of this Remand.  The examiner must review the claims file and any relevant Virtual VA and VBMS records and indicate in the examination report that such review occurred.  The examiner is informed that the appellant is service connected for psuedofolliculitis barbae, right shoulder degenerative joint disease, residuals of left knee, right ankle, and left ankle injuries; a right knee patellofemoral syndrome, lumbar degenerative disc disease, and a chronic right thumb sprain.  Following the examination the examiner must opine whether it is at least as likely as not that the combined impact of all service connected disorders precludes the appellant from working.  

A complete rationale must be provided for any and all opinions offered.  If the examiner is unable to provide the requested opinion without resorting to mere speculation, he or she must explain why that is the case. 

4.  The RO should then review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action. 
 
5.  Then readjudicate the claim.   If the benefit sought on appeal is not granted, the Veteran and his representative must be provided with a supplemental statement of the case and opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



